UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4583



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SCOTT C. HOLLINS, a/k/a Scott Gaylon,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cr-00428-DCN)


Submitted:   March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


H. Stanley Feldman, Charleston, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Robert H. Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Scott C. Hollins pled guilty pursuant to a written plea

agreement to one count of conspiracy to possess with intent to

distribute 5 kilograms or more of cocaine, in violation of 21

U.S.C. § 846 (2000) (Count 1), and one count of attempting to

possess with intent to distribute 500 grams or more of cocaine, in

violation of 21 U.S.C. § 846 (2000) (Count 3).   The district court

sentenced Hollins to concurrent terms of imprisonment of 188 months

on Counts 1 and 3, an eight-year term of supervised release, and

ordered payment of a statutory assessment of $200. Hollins appeals

his sentence, asserting error in the district court’s calculation

of his offense level used in the determination of his sentence.

The Government claims Hollins waived his right to appeal his

conviction and sentence.*

          A defendant may waive the right to appeal if that waiver

is knowing and intelligent.   United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).     Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.   United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991). The question of whether a defendant validly waived his


     *
      Hollins’ plea agreement contained an express waiver of his
“right to contest either the conviction(s) or the sentence(s) in
any direct appeal or other post-conviction action, . . ..”

                               - 2 -
right to appeal is a question of law that we review de novo.

Blick, 408 F.3d at 168.     The record reveals, and Hollins does not

contest, that he knowingly and voluntarily waived the right to

appeal his conviction and sentence. Moreover, the sentencing issue

Hollins attempts to raise on appeal falls within the scope of the

waiver.

            Accordingly, we affirm Hollins’ conviction and dismiss

the appeal of his sentence. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                   - 3 -